Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
 
Response to Arguments
Regarding 35 USC 103 rejection: Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Response to Amendment
This Office Action is in response to Amendments filed on 10/03/2022, wherein Claims 1, 8, and 15 have been amended. Claims 1, 3-8, 10-15, and 17-20 are pending. Claims 2, 9, and 16 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  17200569                        
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 10 – 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US20190187168 to Mukai et al. (hereinafter Mukai) in view of US20180357908 to Shorter et al. (hereinafter Shorter), in further view of US20140324351A1 to Dannevik et al. (hereinafter Dannevik), in further view of US20160217694 to Batla et al. (hereinafter Batla), and in further view of US20190154874 to Shams et al. (hereinafter Shams).

Regarding Claim 1: Mukai teaches:
“A method, by one or more processors, for using an unmanned aerial system (UAS)” (para 0007 – “a wind estimation system according to the present invention includes movement instruction means for instructing an unmanned aerial vehicle (UAV) to move”; para 0028 – “The control unit 11 includes, for example, one or more microprocessors”), comprising:
“determining the micro-weather conditions at the selected location and altitude” (the size of golf course of Mukai is interpreted as the size of micro-weather condition, added by examiner; para 0016 – “the wind estimation system further includes measuring position receiving means for receiving, from a user, an instruction of a location to measure wind”; para 0040 – “the measuring position is specified by the latitude/longitude information and the altitude information”; para 0102 – “although the case in which the wind estimation system 1 is used in a golf course is taken as an example, the wind estimation system 1 may be used for measuring wind at any position, and applied to various purposes other than golf. For example, the wind estimation system 1 may be used for measuring wind in sports or leisure other than golf, or measuring wind at any position, such as on the water”).
Mukai is silent on:
“receiving a request, from a user via a network, for current weather information with respect to micro-weather conditions at a selected location and altitude; determining whether any current weather data observed at the selected location and altitude is sufficient to respond to the request for the current weather information requested by the user, wherein the current whether data, to be sufficient to respond to the request, must include weather data received from at least predefined number of instances of a specific weather measurement respectively obtained by a predefined number of UAS at the selected location and altitude at a predefined number of time intervals within a predefined historical time window; responsive to determining the current weather data is not sufficient to respond to the request according to a weather data threshold, dispatching the UAS to the selected location and altitude; and utilizing a plurality of sensor devices associated with the dispatched UAS, wherein at least a first of the plurality of sensor devices obtains actual weather measurements associated with the micro- weather conditions and at least a second of the plurality of sensor devices, having primary functionality not explicitly related to obtaining weather measurements notwithstanding related to a flight of the UAS, obtains information used to deduce the micro-weather conditions”.
However, Shorter discloses:
“receiving a request, from a user via a network, for current weather information with respect to micro-weather conditions at a selected location and altitude” (Fig. 3, network 140; para 0057 – “Weather module 334 may be configured to track and store information related to weather that may affect aviation, such as by providing access to a collection of real-time, forecasted and predictive weather products… Weather module 334 may receive data and/or forecasts from third-party devices 130… Forecasts may include past forecasts, current forecasts (i.e., anticipated future weather conditions), current weather conditions, and/or predictive forecasts.”; para 0082 – “Mobile application device 354 may transmit a request for information via flight plan API 318 (step 720). For example, mobile application (interpreted as user, added by examiner) device 354 may request airport information, weather information”; Figs. 14-16; para 0101 – “weather tool 630 may provide a user with current weather and future weather forecasts, including precipitation, wind, pressure, cloud cover, temperatures, visibility, etc.”; para 0104 – “weather tool 630 may provide information based on a location of mobile application device 354. This information may include nearby weather information (interpreted as micro-weather, added by examiner)”);
“determining whether any current weather data observed at the selected location and altitude is sufficient to respond to the request for the current weather information requested by the user” (para 0083 – “Mobile application device 354 may receive the requested information from flight planning system 110 via flight plan API 318 (step 730). … Mobile application device 354 may receive additional input from a user and may further communicate with flight planning system 110 (and/or a third-party device 130) to request and receive additional information”; para 0088 – “Mobile application device 354 may subsequently access stored information and display it via interface hardware 430 (step 840). For example, a user may request information associated with an airport, which may be recalled by mobile application device 354 from memory hardware 410.)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai, as taught by Shorter, in order to improve the accuracy of the determination of micro-weather condition for the specific local site.
Both Mukai and Shorter are silent on:
“wherein the current whether data, to be sufficient to respond to the request, must include weather data received from at least predefined number of instances of a specific weather measurement respectively obtained by a predefined number of UAS at the selected location and altitude at a predefined number of time intervals within a predefined historical time window; responsive to determining the current weather data is not sufficient to respond to the request according to a weather data threshold, dispatching the UAS to the selected location and altitude; and utilizing a plurality of sensor devices associated with the dispatched UAS, wherein at least a first of the plurality of sensor devices obtains actual weather measurements associated with the micro- weather conditions and at least a second of the plurality of sensor devices, having primary functionality not explicitly related to obtaining weather measurements notwithstanding related to a flight of the UAS, obtains information used to deduce the micro-weather conditions”.
However, Dannevik discloses:
“responsive to determining the current weather data is not sufficient to respond to the request according to a weather data threshold, dispatching the UAS to the selected location and altitude” (para 0034 – “Another embodiment of the present invention is to utilize a methodology for determination of the optimal place and time at which additional initialization data from mobile sensors (including un-manned aerial system UAS) will be most useful, as a function of the current weather conditions, and optimally deploying the mobile sensors for additional data gathering... In order to more accurately predict weather conditions, weather sensor data may be useful aerially and/or at a specific location… This methodology can provide a system for optimal deployment of UAS-borne sensors to improve the prediction of weather conditions that are of most interest to a variety of particular business (or client) interests ”; para 0220 – “The UAS fleet location and Capacity is also provided such that the optimization model can generated and transmit control commands to deploy the UAS fleet to a particular location, at a particular altitude”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter combination, as taught by Dannevik, in order to improve the accuracy of the determination of micro-weather condition for the specific local site by detecting the weather conditions threshold in time.
Mukai/Shorter combination and Dannevik are silent on:
“wherein the current whether data, to be sufficient to respond to the request, must include weather data received from at least predefined number of instances of a specific weather measurement respectively obtained by a predefined number of UAS at the selected location and altitude at a predefined number of time intervals within a predefined historical time window; and utilizing a plurality of sensor devices associated with the dispatched UAS, wherein at least a first of the plurality of sensor devices obtains actual weather measurements associated with the micro- weather conditions and at least a second of the plurality of sensor devices, having primary functionality not explicitly related to obtaining weather measurements notwithstanding related to a flight of the UAS, obtains information used to deduce the micro-weather conditions”.
However, Batla discloses:
“utilizing a plurality of sensor devices associated with the dispatched UAS, wherein at least a first of the plurality of sensor devices obtains actual weather measurements associated with the micro-weather conditions” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc. In some implementations, UAV 220 may utilize one or more of the aforementioned sensors to sense (or detect) and avoid an obstacle in or near a flight path of UAV 220.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”); 
“and at least a second of the plurality of sensor devices, having primary functionality not explicitly related to obtaining weather measurements notwithstanding related to a flight of the UAS, obtains information used to deduce the micro-weather conditions” (para 0066 – “UAV 220 may provide feedback to UAV platform 230 via one or more of networks 240-260… the feedback may include information received by sensors of UAV 220, such as visual information received from electromagnetic spectrum sensors of UAV 220 (e.g., images of obstacles), temperature information, wind conditions (i.e. information not explicitly related to obtaining weather measurements notwithstanding related to a flight of the UAS, obtains information used to deduce the micro-weather conditions, added by examiner)”).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors giving a user the capability to determine and/or deduce the micro-weather conditions.
Mukai/Shorter/Dannevik/Balta combination is silent on:
“wherein the current whether data, to be sufficient to respond to the request, must include weather data received from at least predefined number of instances of a specific weather measurement respectively obtained by a predefined number of UAS at the selected location and altitude at a predefined number of time intervals within a predefined historical time window”.
	However, Shams discloses:
“wherein the current whether data, to be sufficient to respond to the request, must include weather data received from at least predefined number of instances of a specific weather measurement respectively obtained by a predefined number of UAS at the selected location and altitude” (Fig. 6 – three UAV’s (interpreted as predefined number of UAS’s, added by examiner); para 0059 – “FIG. 6 is a system block diagram of an embodiment system including three monitoring devices working in tandem for measuring meteorological parameters, such as an airborne system 700 including three UAVs 100 working in tandem for measuring meteorological parameters…. The UAVs 100 may fly in an equally-spaced formation with each UAV 100 being a distance “L” for the other two UAVs 100. To determine direction and altitude of any infrasonic source, an array of three infrasonic microphones may be required as may be provided on board the three UAVs 100.”)
“at a predefined number of time intervals within a predefined historical time window” (para 0031 – “the monitoring device, such as a UAV, backpack carried device, etc., may be configured to store and process all meteorological parameters in real time.”; para 0037 – “the flight computers 126 may control the UAV 100 to fly from and return to a base/control station. In some embodiments, the round-trip time (i.e., flight time) from the base/control station to the measurement altitude and back may be within an hour or less”; para 0059 – “The method for determining direction and altitude may include identifying, via on-board data acquisition system (DAS), a level of coherence of the detected infrasonic acoustic signals from each possible pair of microphones and recognizing the infrasound source using the coherence and a time history of the detected signals.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla combination, as taught by Shams, in order to measure the meteorological parameters and the direction and altitude of any infrasonic source, connected with the meteorological phenomena, with higher level accuracy achieved by using several UAV’s.

Regarding Claim 3:  The Mukai/Shorter/Dannevik/Batla/Shams combination discloses the method of claim 1 (see the rejection for claim 1).
Mukai further discloses:
“collecting data relating to the micro-weather conditions using the plurality of sensor devices associated with the UAS“ (para 0026 – “the wind estimation system 1 includes an unmanned aerial vehicle (UAV) 10 and a user terminal 20. The UAV 10 and a user terminal 20 are connected to each other such that data can be transmitted and received”; para 0035 – “The programs and data described as being stored in the storage unit 12 or the storage unit 22 may be provided to the storage unit 12 or the storage unit 22 through a network.”).  
Batla further discloses:
“the plurality of sensor devices associated with the UAS, wherein the data includes the actual weather measurements and the information” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc. In some implementations, UAV 220 may utilize one or more of the aforementioned sensors to sense (or detect) and avoid an obstacle in or near a flight path of UAV 220.”; para 0040 – “the real time information may include information that is provided in real time or near-real t-ime, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla/Suiter combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors having different sensing capabilities.

Regarding Claim 4:  The Mukai/Shorter/Dannevik/Batla/Shams combination disclose the method of claim 3 (see the rejection for claim 3).
Mukai further discloses:
“storing the collected data in a repository” (para 0035 – “The programs and data described as being stored in the storage unit 12 or the storage unit 22”); and 
”generating a micro-weather report according to the collected data stored in the repository” (para 0059 – “the data storage unit 30 stores association of acceleration, a wind direction, and a wind speed, and the estimation unit 39 estimates the wind direction and the wind speed based on the association and the acceleration detected by the acceleration sensor 14A. Such association may be represented in data in a table format or in numerical formulas”; Here the predetermined format can be a format of a report - para 0071 – “The control unit 21 sends a movement instruction to the UAV 10 to move to the measuring position specified by the user (S2). The movement instruction may be made by data in a predetermined format”).

Regarding Claim 5:  The Mukai/Shorter/Dannevik/Batla/Shams combination discloses the method of claim 1 (see the rejection for claim 1).
Mukai further discloses:
“further including scheduling the UAS to operate in the selected location and altitude, wherein the determining of the micro-weather conditions utilizing the plurality of sensor devices associated with the UAS occurs after the scheduling of the UAS to operate in the selected location and altitude” (Figs. 6 and 7; para 0070 – “the control unit 21 displays a map image 50 on the display unit 25 based on the golf course data stored in the storage unit 22, and receives a measuring position specified by a user based on a signal from the operation unit 24 (S1). In this embodiment, an altitude of a measuring position is set to a predetermined value, and thus the user uses the map image 50 to specify latitude/longitude information”; para 0071 - “The control unit 21 sends a movement instruction to the UAV 10 to move to the measuring position specified by the user (S2). ….In S2, referring to the golf course data, the control unit 21 acquires, as the measuring position, the latitude/longitude information associated with the two-dimensional coordinates specified by the user on the screen and the predetermined altitude information, and then sends the movement instruction”).
Mukai is silent on:
“the plurality of sensor devices associated with the UAS”.
However, Batla discloses:
“the plurality of sensor devices associated with the UAS” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla/Shams combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors having different sensing capabilities.

Regarding Claim 6:  The Mukai/Shorter/Dannevik/Batla/Shams combination discloses the method of claim 1 (see the rejection for claim 1).
Mukai further teaches:
“redirecting the UAS to operate in the selected location and altitude, wherein the determining of the micro-weather conditions utilizing the plurality of sensor devices associated with the UAS occurs after the redirecting the UAS to operate in the selected location and altitude” (Figs. 6 and 7; para 0072 – “When the UAV 10 receives the movement instruction, the control unit 11 moves the UAV 10 to the measuring position specified by the user (S3). In S3, the control unit 11 sets the latitude/longitude information and the altitude information included in the movement instruction as a destination, and starts moving the UAV 10”; para 0078 – “the control unit 21 estimates a wind direction and a wind speed (S10). In S10, the control unit 21 estimates the wind direction and the wind speed based on the method described by referring to FIG. 5. The control unit 21 displays the wind direction and the wind speed estimated in S10 on the display unit 25 (S11), and the processing terminates.”).
	Mukai is silent on:
“the plurality of sensor devices associated with the UAS”.
However, Batla discloses:
“the plurality of sensor devices associated with the UAS” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla/Shams combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors having different sensing capabilities.

Regarding Claim 7:  The Mukai/Shorter/Dannevik/Batla/Shams combination discloses the method of claim 1 (see the rejection for claim 1).
Mukai further discloses:
“the determining the micro-weather conditions utilizing the plurality of sensor devices associated with the UAS occurs while the UAS is traveling or within the selected location and altitude” (Figs. 6 and 7; para 0072 – “When the UAV 10 receives the movement instruction, the control unit 11 moves the UAV 10 to the measuring position specified by the user (S3). In S3, the control unit 11 sets the latitude/longitude information and the altitude information included in the movement instruction as a destination, and starts moving the UAV 10”; para 0076 – “The control unit 11 may send acceleration to the user terminal 20 at any time”).  
	Mukai is silent on:
“the plurality of sensor devices associated with the UAS”.
However, Batla discloses:
“the plurality of sensor devices associated with the UAS” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla/Shams combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors having different sensing capabilities.

Regarding Claim 17: Mukai/Shorter/Dannevik/Batla/Shams combination discloses the computer program product of claim 15 (see the rejection of Claim 15).
Mukai further teaches:
“further including an executable portion that: collects data relating to the micro-weather conditions using the plurality of sensor devices associated with the UAS” (para 0026 – “the wind estimation system 1 includes an unmanned aerial vehicle (UAV) 10 and a user terminal 20. The UAV 10 and a user terminal 20 are connected to each other such that data can be transmitted and received”; para 0035 – “The programs and data described as being stored in the storage unit 12 or the storage unit 22 may be provided to the storage unit 12 or the storage unit 22 through a network.”);  
“stores the collected data in a repository; and” (para 0035 – “The programs and data described as being stored in the storage unit 12 or the storage unit 22”); and
“generates a micro-weather report according to the collected data stored in the repository” (para 0059 – “the data storage unit 30 stores association of acceleration, a wind direction, and a wind speed, and the estimation unit 39 estimates the wind direction and the wind speed based on the association and the acceleration detected by the acceleration sensor 14A. Such association may be represented in data in a table format or in numerical formulas”; Here the predetermined format can be a format of a report - para 0071 – “The control unit 21 sends a movement instruction to the UAV 10 to move to the measuring position specified by the user (S2). The movement instruction may be made by data in a predetermined format”).
Mukai is silent on:
“using the plurality of sensor devices associated with the UAS, wherein the data includes the actual weather measurements and the information”.
Batla further discloses:
“the plurality of sensor devices associated with the UAS, wherein the data includes the actual weather measurements and the information” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc. In some implementations, UAV 220 may utilize one or more of the aforementioned sensors to sense (or detect) and avoid an obstacle in or near a flight path of UAV 220.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla/Shams combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors having different sensing capabilities.

Regarding Claim 18: Mukai/Shorter/Dannevik/Batla/Shams combination discloses the computer program product of claim 15 (see the rejection of Claim 15).
Mukai further teaches:
“further including an executable portion that schedules the UAS to operate in the selected location and altitude, wherein the determining of the micro-weather conditions utilizing the plurality of sensor devices associated with the UAS occurs after the scheduling of the UAS to operate in the selected location and altitude” (Figs. 6 and 7; para 0070 – “the control unit 21 displays a map image 50 on the display unit 25 based on the golf course data stored in the storage unit 22, and receives a measuring position specified by a user based on a signal from the operation unit 24 (S1). In this embodiment, an altitude of a measuring position is set to a predetermined value, and thus the user uses the map image 50 to specify latitude/longitude information”; para 0071 - “The control unit 21 sends a movement instruction to the UAV 10 to move to the measuring position specified by the user (S2). The movement instruction may be made by data in a predetermined format. In S2, referring to the golf course data, the control unit 21 acquires, as the measuring position, the latitude/longitude information associated with the two-dimensional coordinates specified by the user on the screen and the predetermined altitude information, and then sends the movement instruction”).
Mukai is silent on:
“utilizing the plurality of sensor devices associated with the UAS”.  
Batla further discloses:
“the plurality of sensor devices associated with the UAS” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla/Shams combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors having different sensing capabilities.

Regarding Claim 19: Mukai/Shorter/Dannevik/Batla/Shams combination discloses the computer program product of claim 15 (see the rejection of Claim 15).
Mukai further teaches:
”further including an executable portion that redirects the UAS to operate in the selected location and altitude, wherein the determining of the micro-weather conditions utilizing the plurality of sensor devices associated with the UAS occurs after the redirecting of the UAS to operate in the selected location and altitude” (Figs. 6 and 7; para 0072 – “When the UAV 10 receives the movement instruction, the control unit 11 moves the UAV 10 to the measuring position specified by the user (S3). In S3, the control unit 11 sets the latitude/longitude information and the altitude information included in the movement instruction as a destination, and starts moving the UAV 10”; para 0078 – “the control unit 21 estimates a wind direction and a wind speed (S10). In S10, the control unit 21 estimates the wind direction and the wind speed based on the method described by referring to FIG. 5. The control unit 21 displays the wind direction and the wind speed estimated in S10 on the display unit 25 (S11), and the processing terminates.”).  
Mukai is silent on:
“utilizing the plurality of sensor devices associated with the UAS”.  
Batla further discloses:
“the plurality of sensor devices associated with the UAS” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla/Shams combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors having different sensing capabilities.

Regarding Claim 20: Mukai/Shorter/Dannevik/Batla/Shams combination discloses the computer program product of claim 15 (see the rejection of Claim 15).
Mukai further teaches:
“further including an executable portion that determines the micro-weather conditions utilizing the plurality of sensor devices associated with the UAS occurring while the UAS is traveling within the selected location and altitude” (Figs. 6 and 7; para 0072 – “When the UAV 10 receives the movement instruction, the control unit 11 moves the UAV 10 to the measuring position specified by the user (S3). In S3, the control unit 11 sets the latitude/longitude information and the altitude information included in the movement instruction as a destination, and starts moving the UAV 10”; para 0076 – “The control unit 11 may send acceleration to the user terminal 20 at any time”).
Mukai is silent on:
“utilizing the plurality of sensor devices associated with the UAS”.  
Batla further discloses:
“the plurality of sensor devices associated with the UAS” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla/Sham combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors having different sensing capabilities.
With regards to Claims 8 and 15, Mukai/Shorter/Dannevik/Batla/Sham combination discloses the claimed limitations as discloses with regards to Claim 1.
With regards to Claim 10, Mukai/Shorter/Dannevik/Batla/Sham combination discloses the claimed limitations as discloses with regards to Claim 3.
With regards to Claim 11, Mukai/Shorter/Dannevik/Batla/Sham combination discloses the claimed limitations as discloses with regards to Claim 4.
With regards to Claim 12, Mukai/Shorter/Dannevik/Batla/Sham combination discloses the claimed limitations as discloses with regards to Claim 5.
With regards to Claim 13, Mukai/Shorter/Dannevik/Batla/Sham combination discloses the claimed limitations as discloses with regards to Claim 6.
With regards to Claim 14, Mukai/Shorter/Dannevik/Batla/Sham combination discloses the claimed limitations as discloses with regards to Claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US20200103552 to Phelan et al. (hereinafter Phelan) discloses the unmanned aerial vehicle system and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                                                                                                                    Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/LYUDMILA ZAYKOVA-FELDMAN/                                                                 Examiner, Art Unit 2857  

/ALEXANDER SATANOVSKY/           Primary Examiner, Art Unit 2863